Citation Nr: 1548705	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-33 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from May 13, 2009, to December 5, 2012.  

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD since December 5, 2012.     


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of the appeal, the RO awarded an increased evaluation for the service-connected PTSD from 50 percent to 70 percent, effective December 5, 2012.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

In March 2015, the Board remanded the case for further development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, review of the record indicates that there are outstanding VA treatment records which must be obtained.  

In a January 2011 statement, the Veteran indicated that he received ongoing VA treatment for his service-connected psychiatric disorder from April 2010 to December 2010.   These VA clinical notes are relevant to the appeal, but they are not of record.  Remand is required so that the outstanding VA treatment records may be obtained.  38 C.F.R.  § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.   Obtain VA treatment records from April 2010 to December 2010, and since May 2015.  If such records cannot be obtained or are otherwise unavailable, the Veteran must be notified.  

2.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




